        Case 1:20-cv-02768-RRM-SJB Document 5 Filed 09/21/20 Page 1 of 1 PageID #: 24

 AO 399(01/09) Waiver of the Service of Summons


                                                UNITED STATES DISTRICT CouRT
                                                                           for the

                                                           Eastern District ofNew York

Amanda Williams, individually and on behalf of                       )
_al_l_o_tl_1e_r_s_s_it_11_il_a_rl~y_s_i_tu_a_te__,d~,---,--_-------- )
                                  Plaintiff                                   )
                                     v.                                       )      Civil Action No.         l :20-cv-02768-RRM-SJB
 Walmart Inc.,                                                                )
------'-----------------
               Defendant                                                      )

                                               WAIVER OF THE SERVICE OF SUMMONS
To:        Spencer Sheehan
                 (Name o.f the plaint[(('s a//orney or unrepresented plaint[IJ)
        I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from September 14, 2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.
                                                                                                                    L •
Date:      September 14, 2020
                                                                                                              1/orney or unrepresented party

                        Walmart Inc.                                              Paul W.
        Printed name ofparty waiving service ofsw11111ons                                                    Printed name


                                                                                  SheppardMullin
                                                                                  30 Rockefeller Plaza
                                                                                  New York, NY 10112
                                                                                                                Address

                                                                                  PGarrity@sheppardmullin.com
                                                                                                            E-mail address

                                                                                  212-653-8700
                                                                                                           Telephone number

                                              Duty to Avoid Unnecessary Expenses of Serving a Summons
          Ruic 4 of'the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.
          "Good cause" docs not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant's property.
        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.
           Ir you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and tile a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than ifa summons had been served.
